Title: To James Madison from John O. Lay, 14 May 1825
From: Lay, John O.
To: Madison, James


        
          Dear Sir
          Richmond May 14th. 1825
        
        I received by last mail yours of the 12th. inst. There was a good deal of excitement in the Tobacco market this morning and the break went off at an advance of fully $1. over the prices of the two preceding days. Considering the first of an advance as generally the most favorable time for selling I had your 8 Hhds. listed for next Wednesday, that being the earliest day they can come on, in consequence of the large quantity which has lately been received and which takes priority agreeable to the time of entering it. It is not probable therefore that No. 5 can be inspected earlier than the above day but in the meantime (and at all times hereafter) you can draw on me at sight for any part in anticipation of the proceeds to suit your convenience which drafts shall be duly honored.
        So soon as the sale is effected you will be immediately advised of the result and if the crop is equal to those of former years I flatter myself with the prospect of obtaining for you satisfactory prices.
        
        Cotton of which we have received more in Richmond this season than at any former period is selling from 24 a 27 cts. Many of the Farmers below this are planting fields of one to two hundred acres. Their force being directed to this object will probably have some effect towards enhancing the price of Bread Stuffs the ensuing year which are now plenty Flours sells at $4 ¾ Corn at $2. pr. Bll. Yours Very Respectfy
        
          Jno. Olmsted Lay
        
      